—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 1999, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a painter for a furniture factory when he resigned in November 1998 after informing the employer that he needed to return to his home in the Dominican Republic to take care of personal business. According to the employer, claimant did not ask for or obtain a leave of absence. When claimant returned to .the United States and contacted the employer in January 1999, he was informed that his former position was no longer available. Under the circumstances, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant left his employment for personal and noncompelling reasons, thus, disqualifying him from receipt of unemployment insurance benefits (see, Matter of Morales [Commissioner of Labor], 261 AD2d 685; Matter of Polax [New York City Dept, of *733Correction — Sweeney], 220 AD2d 919). Notably, while claimant’s version of the events surrounding his separation from employment differed from that of the employer, this raised an issue of credibility for resolution by the Board (see, Matter of Boyle [Sweeney], 247 AD2d 809). Finally, the record supports the ruling that claimant was properly charged with a recoverable overpayment of benefits (Matter of Kaufman [Commissioner of Labor], 270 AD2d 558).
Cardona, P. J., Crew III, Carpinello, Graffeo and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.